DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 18-20 are pending.
2.	Please note: the current application has been re-docketed and assigned to a different examiner. Thus, all future communications should be referred to the current examiner of record, see below in “Conclusion”.

Claim Objections
3.	Claim 18 objected to because of the following informalities:  
Claim 18, line 9 recite “culled”, where basing on the sentence of the claim looks like it should be ‘called’.   Appropriate correction is required.
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.	Claim 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 16/044,737. Although the claims at issue are not identical, they are not patentably distinct from each other because:
	Claim 18 of the instant application ‘370 claims a similar invention as claimed by claim 1 of ‘737. Claim 18 currently amended recites similar limitations to that of claim 1 of ‘737. Thus, it would have been obvious for a person of ordinary skill in the art at the .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiviendacz, et al. [US 2006/0156385] in view of Steinberg, et al. [US 2013/0340089]. 
Claim 18:	Chiviendacz teaches a system, comprising: 
a hardware processor; [Chiviendacz: 0198]

(i) execute on the hardware processor; [Chiviendacz: 0198] 
(ii) generate non-repeatable user-specific and temporal-based [Chiviendacz: 0178; aspect of the invention helps reduce such a risk by not allowing the random selection of a challenge data element 3108 from a group 3114 based on rule data to be repeated in challenges in close temporal proximity to each other. Thus, suggest temporal-based utility] challenge-response questionnaires as requested by an authentication system for users based on recent electronically tracked activities for the users [Chiviendacz: 0162], wherein the users are already authenticated for a first factor authentication from an authentication mechanism of an online system, wherein the authentication mechanism is interfaced to the authentication system to request a second factor authentication on the user, and wherein the recent electronically tracked activities are culled [Chiviendacz: 0168-0169; examples of challenge data elements in a given transaction which includes the “first factor authentication”. See also 0179; start of this method may occur for any level of user authentication, such as a first-level user authentication, a second-level user authentication, etc. The method includes determining that a user authentication operation is desired where this determination process, which may involve a first level or a multi-factor authentication process] **from a plurality of different communication channels associated with the user’s recent electronically tracked activities, and wherein at least one of the different communication channels includes a social media communication channel, [**as rejected under a secondary reference, discussed below]
[Chiviendacz: 0186-0188; after sending a challenge as shown, the device may receive a reply to the sent challenge from a user in the form of data and compare the received reply to an expected reply and determine if there is a match] for a different non-repeatable user-specific and temporal challenge-response questionnaire and check a different proposed response by the given user [Chiviendacz: 0175; By tracking use at all, a device may generate a challenge based on a certain number of used challenge data elements and a certain number of challenged data elements not-yet-used] and continue the iterations for a preset number of iterations unless the given user correctly answers a given non-repeatable user-specific and temporal challenge response questionnaire during a given iteration, and wherein the preset number of iterations is defined in an authentication policy set by the online system. [Chiviendacz: 0192; above operations with respect to generating challenges based on usage data to provide user authentication to the server may also be applied to provide sender authentication to the user and all operations will not be repeated for purposes of brevity. The server keeps track of the number of times each row and column and corresponding information located at the row and column were used in the sender authentication message. This can reduce the likelihood that an unscrupulous party can piece together requisite portions of an authentication article. See also 0194-0196; the selection of the challenge data elements and/or the sender authentication information and corresponding location information may be made by tracking a time at which a previous challenge/reply process and/or sender authentication process. The new challenge data element is made based on the time of when the previous sender authentication process or challenge/reply process last contained the particular data element. As such, the usage data for a given data element may indicate that a particular data element was already used (e.g. sent) both in a challenge/reply process and in a sender authentication process and the rules may define how to modify a subsequent challenge/reply process or sender authentication process accordingly. Thus, suggests “a different non-repeatable user-specific and temporal challenge-response questionnaire” upon determining the challenge was used a number of times (“continue the iterations for a preset number of iterations”)]
Chiviendacz discloses wherein the users are already authenticated for a first factor authentication from an authentication mechanism of an online system, wherein the authentication mechanism is interfaced to the authentication system to request a second factor authentication on the user, and wherein the recent electronically tracked activities are culled, by discussing any level of user authentication, such as a first-level user authentication, a second-level user authentication, etc. and includes determining that a user authentication operation is desired where this determination process, which may involve a first level or a multi-factor authentication process [Chiviendacz: 0168-0169, 0179]. However, Chiviendacz did not clearly include the data are called “from a plurality of different communication channels associated with the user’s recent electronically tracked activities, and wherein at least one of the different communication channels includes a social media communication channel”.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Chiviendacz with Steinberg to teach data call “from a plurality of different communication channels associated with the user’s recent electronically tracked activities, and wherein at least one of the different communication channels includes a social media communication channel”, for the 
Claim 19:  Chiviendacz: 0124; discussing the system of claim 18, wherein the authentication service is configured to: iv) perform a second factor authentication for the authentication system, wherein the authentication system performs a first factor authentication against the users.
Claim 20:  As rejected under Chiviendacz discussing the system of claim 18, the authentication is configured to one of: 
However, Steinberg discloses “interface as a Software as a Service (SaaS) with the authentication system, and integrate within a processing environment of an online system associated with the authentication system”, where motivation is software offered as a service (SaaS) models of implementations did not dramatically alter the offered security solutions; since technical defenses were used to secure against technical risks [Steinberg: 0004, 0114].

Response to Arguments
6.	Applicant’s arguments with respect to claim(s) 18-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEYNNA TRUVAN whose telephone number is (571) 272-3851.  The examiner can normally be reached on Monday-Friday 8:00AM-5:00PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LEYNNA T TRUVAN
Examiner
Art Unit 2435



/L.TT/Examiner, Art Unit 2435 

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435